UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended June 27, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number1-7935 INTERNATIONAL RECTIFIER CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 95-1528961 (IRS Employer Identification No.) 101 N. Sepulveda Blvd El Segundo, CA 90245 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: (310)726-8000 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $1.00 The New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by checkmark whether the registrants submitted electronically and posted on its corporate Website, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No x The aggregate market value of the registrant’s voting common stock, par value $1.00 per share, held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $1,546,675,079 (computed using the closing price of a share of Common Stock on December27, 2009, reported by the New York Stock Exchange). There were 70,324,512 shares of the registrant’s common stock, par value $1.00 per share, outstanding on August 16, 2010. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for its 2010 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission within 120 days after June 27, 2010, are incorporated by reference into Part III hereof. TABLE OF CONTENTS Part I 1 Item 1.Business 1 Item 1A.Risk Factors 10 Item 1B.Unresolved Staff Comments 20 Item 2.Properties 20 Item 3.Legal Proceedings 21 Item 4.Submission of Matters to a Vote of Security Holders 21 Part II 22 Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6.Selected Financial Data 25 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 47 Item 8.Consolidated Financial Statements and Supplementary Data 49 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A.Controls and Procedures Item 9B.Other Information Part III Item 10.Directors, Executive Officers and Corporate Governance Item 11.Executive Compensation Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13.Certain Relationships and Related Transactions Item 14.Principle Accountant Fees and Services Part IV Item 15.Exhibits and Financial Statement Schedules Schedule II Valuation and Qualifying Accounts Table of Contents Note Regarding Forward-Looking Statements We have made statements in this Annual Report on Form 10-K which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements relate to expectations concerning matters that (a) are not historical facts, (b) predict or forecast future events or results, or (c) embody assumptions that may prove to have been inaccurate.These forward-looking statements involve risks, uncertainties and assumptions.When we use words such as “anticipate,” “believe,” “estimate,” “expect,” “forecast,” “intend,” “may,” “plan,” “should,” or similar expressions, we are making forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give readers any assurance that such expectations will prove correct.The actual results may differ materially from those anticipated in the forward-looking statements as a result of numerous factors, many of which are beyond our control.Important factors that could cause actual results to differ materially from our expectations include, but are not limited to, the factors discussed in Part I, Item 1A, “Risk Factors” and “Critical Accounting Policies and Estimates” within Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”All forward-looking statements attributable to us are expressly qualified in their entirety by the factors that may cause actual results to differ materially from anticipated results.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect our opinion only as of the date hereof.We undertake no duty or obligation to revise these forward-looking statements.Readers should carefully review the risk factors described in this document as well as in other documents we file from time to time with the Securities and Exchange Commission. PART I ITEM 1.BUSINESS International Rectifier Corporation (“we,” “us,” “IR” or the “Company”) designs, manufactures and markets power management semiconductors.Power management semiconductors address the core challenges of power management, power performance and power conservation, by increasing system efficiency, allowing more compact end-products, improving features on electronic devices and prolonging battery life. With the demand for energy usage increasing worldwide, governments and consumers alike are striving to conserve energy and demand more efficient uses of power in all types of electronic products including computers, appliances, military aircraft, and hybrid cars. According to iSuppli Corporation (“iSuppli”), a semiconductor industry market research company, the market for power management semiconductors for calendar year 2010 is about $30.0billion, primarily in power switching transistors including power MOSFETS and IGBTs and ICs. The information technology, industrial, computing, consumer, high reliability and automobile industries use power management semiconductors to promote energy efficiency and improve performance metrics.Power management semiconductors enable energy savings by delivering the power tailored for a particular electrical device, rather than delivering a constant stream of power. Our products includepower metal oxide semiconductor field effect transistors (“MOSFETs”), high voltage analog and mixed signal integrated circuits (“HVICs”), low voltage analog and mixed signal integrated circuits (“LVICs”), digital integrated circuits (“ICs”), radiation-resistant (“RAD-Hard™”) power MOSFETs, insulated gate bipolar transistors (“IGBTs”), high reliability DC-DC converters and automotive product packages. Our semiconductors are used in a wide variety of applications, such as: Automotive Networking Industrial Motors Display Consumer Electronics Servers Personal Computers Game Stations Household Appliances High Reliability Telecommunications 1 Table of Contents Business Strategy We have historically focused on energy efficiency by improving the technology and design of our power management products and have significantly expanded our product offerings over the years.Our mission is to provide solutions to our customers that will improve the energy-efficiency of their products and thereby help reduce global energy consumption.To achieve this mission, our business strategy is focused on the following key elements: · Providing power management solutions tailored to target market segment applications and customers’ needs. Our business is divided into six reporting segments; Power Management Devices, Energy-Savings Products, Automotive Products, Enterprise Power, HiRel, and Intellectual Property that we call our “ongoing segments”.With the exclusion of our IP segment, our ongoing segments are organized around the end markets and customers that they target and serve. We call these segments (excluding our IP segment) our “ongoing customer segments”, and consist of the following: – Power Management Devices (“PMD”)–Our PMD segment provides high performance power MOSFETs with the lowest RDS(on) and widest range of packages up to 250V within the power management semiconductor industry for a range of applications including industrial, power supply, consumer products and data processing applications.Key products used by our PMD segment include, Trench HEXFET®MOSFETs, Discrete HEXFET®MOSFETs, Dual HEXFET®MOSFETs, and FETKYs®. – Energy-Savings Products (“ESP”) – Our ESP segment provides integrated design platforms that enable our customers to add energy-conserving features to help achieve lower operating energy and manufacturing costs.Our integrated design platforms incorporate our silicon packaging technology to help improve system performance.The ESP segment’s primary market applications are focused on motor drives, inverters, welding machines, induction heating, lighting, audio amplifiers, television displays and appliances.The ESP segment’s key products include our analog HVICs and IGBT platforms, digital control ICs and IRAM integrated power modules. The ESP segment’s iMotion platform targets the growing trend towards variable speed motors in the appliance market. – Automotive Products (“AP”) –Our AP segment provides high performance and energy saving solutions for a broad variety of automotive systems, ranging from typical 12V power net applications up to 1200V hybrid electric vehicle applications.Our automotive expertise includes supplying products for various automotive applications including AC and DC motor drives of all power classes, actuator drivers, automotive lighting (such as high intensity discharge lamps), direct fuel injection for diesel and gasoline engines, hybrid electric vehicle power train and peripheral systems for micro, mid, full and plug-in hybrids for electric vehicles, as well as for body electronic systems like glow plugs, Positive Temperature Coefficient (“PTC”) heaters, electric power steering, fuel pumps, Heating Ventilation and Air Conditioning (“HVAC”) and rear wipers.Our automotive product designs are used in application-specific solutions (application-specific integrated circuits (“ASICs”) and application-specific standard parts (“ASSPs”)) and generic high volume products for multiple original equipment manufacturer (“OEM”) platform usage. – Enterprise Power (“EP”) – Our EP segment is focused on data center applications (such as servers, storage, routers and switches), notebooks, graphics cards, gaming consoles and other computing and consumer applications.The large and growing server market has placed an emphasis and premium on power efficiency.We see this trend increasing in other EP segment target applications.We offer a broad portfolio of power management system products that deliver benchmark power density, efficiency and performance.These products include our DirectFET® discrete products, power monitoring products, multiphase controllers, SupIRBuckTM voltage regulators and IPOWER® and GaNpowIR® power stages. 2 Table of Contents – HiRel –Our HiRel segment provides high-reliability power components and sub-assemblies designed to address power management requirements in mission critical applications including satellites, launch vehicles, aircraft, ships, submarines, and other defense and high-reliability applications such as heavy duty industrial and biomedical applications.Our HiRel segment has a legacy of more than thirty years of experience in this market segment, has developed strategic relationships with major system integrators worldwide and has developed the knowledge, technology and processes required to meet the requirements of customers in the high-reliability markets.Key products of the HiRel segment include RadHard® Discretes, Power Management Modules and DC-DC Converters. · Establishing leadership in core power management technologies.We attempt to establish industry leadership in core technologies and expertise related to the solutions we offer, as follows: – Proprietary process technology - Our manufacturing efforts are heavily focused on proprietary processes that support our power management products.As products decrease in size and increase in functionality, our wafer fabrication facilities must be able to manufacture power management solutions with sub-micron pattern widths. This precision fabrication carries over to assembly and test operations, where advanced packaging technology and comprehensive testing are required to address the ever increasing performance and complexity embedded in integrated circuits. – Packaging technology -Innovative packaging technology can help to address growth opportunities within our business segments by helping our products to deliver better efficiency, performance and the various physical sizes required by our customers.We have developed a number of proprietary packaging technologies to support our broad portfolio of power management semiconductors.Our DirectFET2® package for automotive applications is an example of the use of our packaging technology adapted to a specific industry application.This package provides the low die free package resistance, low top-side thermal impedance and low package inductance with no leadframe, no wire bonds or molding. – Application expertise - With the world continuing its focus on energy conservation, we develop technologies that advance the state of the art in energy-efficiency for power management semiconductors.Our technologies help address the following: thermal management, which is the management of the heat load within an application; high frequency, which is the challenge in our customer’s applications of placing components closer together that use less energy; high voltage, which is the challenge of moving a high amount of energy within an application; and cost reduction, which is the challenge of combining elements in smaller and smaller chips and smaller power management architecture at a lower cost.We believe our products and technologies are competitive in these areas in the relevant market segments in which we compete. – Design engineering capabilities -Our power management semiconductors provide valuable solutions to our customers.Our solutions solve specific design problems in energy efficient applications ranging from feature-rich consumer devices to space constrained applications such as in computing or in IT systems.This is demonstrated by our development of the SuplRBuckTM integrated voltage regulator for Point-of-Load (“POL”) applications in conventional technologies and the development of Gallium Nitride (“GaN”) technology in emerging technologies. · The building of an efficient and flexible manufacturing and supply chain. Our strategy is to build our products using a combination of internal factories and contract manufacturers, whether for wafer fabrication or assembly. We use our internal factories primarily to manufacture our new products and products where we utilize proprietary technologies.We also use external contract manufacturers to supplement our internal capacity and to respond to changes in demand for wafer fabrication and back-end assembly, and to manufacture certain of our older technology products.As part of our plan to use external contract manufacturers to more efficiently manage changes in demand, during fiscal year 2010 we added additional capacity to our existing contract wafer fabrication capacity.We plan to add additional contract assembly capacity with the goal of achieving at least 30 percent of our wafer fabrication and 60 percent of our assembly through contract manufacturers.During our 2009 fiscal year, we initiated plans to consolidate and close certain of our wafer fabrication facilities in Newport, Wales and El Segundo, California.However, due to the significant increase in demand, those facilities closed as part of the consolidation plan for Newport, Wales have been reopened and the closure of the El Segundo, California facility has been delayed.(See Note 8, “Asset Impairment, Restructuring and Other Charges” in Part II, Item 8). 3 Table of Contents · Strategic relationships with Tier One OEMs, ODMs, and Distributors.We try to establish relations with industry leaders and distributors in each of our target markets in order to be able to deliver advanced solutions to our customers.As part of our strategy, we bring to our customers an experienced technical sales team that is recognized for its ability to assist customers in providing power management solutions for the customers’ longer-term technology and product requirements.These technical sales teams are comprised of account managers and field application engineers.These teams interface with our customers and work closely with their designers to integrate our products into theirs to create greater energy efficiency.To better understand and respond to our customers’ longer-term needs, our technical sales teams often directly communicate information from customers to the respective marketing and design center teams who address their evolving technological needs. Products and Technology The following table summarizes the types of products and end-market applications for our ongoing customer segments: Power Management Devices Energy-Saving Products Automotive Products Enterprise Power HiRel Revenues by Fiscal year $345.6 million $185.4 million $72.9 million $128.7 million $153.2 million $233.7 million $151.1 million $54.1 million $87.5 million $148.3 million $329.9 million $166.3 million $85.3 million $160.4 million $152.9 million Primary product function Power conversion and management with the lowest RDS(on) and widest range of packages up to 250V for a diverse range of applications. Integrated design platforms that enable customers to add energy-conserving features that help achieve lower operating energy costs and manufacturing bill of material costs. Provide high performance and energy saving solutions for a broad variety of automotive systems, ranging from typical 12V power net applications up to 1200V hybrid electric vehicle power management solutions. Optimized power management system solutions that deliver power density, efficiency and performance in enterprise power. Discrete components, complex hybrid power module assemblies and rugged DC-DC converters utilize leading-edge power technology which, together with demanding environmental specifications. Type of products Trench HEXFET® MOSFETs, discrete HEXFET® MOSFETs, dual HEXFET® MOSFETs, FETKY®, hybrid HEXFET® MOSFETs, High Voltage DirectFET®s High voltage ICs, Digital control ICs, IRAM integrated power modules, IGBTs, HVICs, intelligent power switch ICs, power MOSFETs including DirectFET® and IGBTs Low voltage ICs, DirectFET®s, SupIRBuck™, XPhase® , iPOWIR® and GaNpowIR® integrated Power Stages, Low-Voltage DirectFET® Power MOSFETs RAD-Hard™ MOSFETs, RAD-Hard™ ICs, power modules/hybrid solutions, motor controls, DC-DC converters End applications Power supply, data processing, and industrial and commercial battery-powered Motor control appliances, industrial automation, lighting and display, audio video, AC and DC motor drives of all power classes, actuator drivers, automotive lighting (such as high intensity discharge lamps), direct fuel injection in diesel and gasoline engines, hybrid electric vehicle power train and peripheral systems in micro, mild, full and plug-in hybrids or electric vehicles, as well as for body electronic systems like glow plugs, PTC heater, electric power steering, fuel pumps, HVAC and rear wipers Servers, storage networks, routers, and switches, infrastructure equipment, notebooks, graphic cards, gaming consoles Commercial and military aircraft, launch vehicles, satellites, military ships, missiles, undersea telecommunication, submarines, oil drilling, medical devices, high reliability devices in heavy industry and biomedical Major original equipment manufacturers Delta, Flextronics, Samsung, Emerson, and Schneider MFG Samsung, LG, Kimball, Midea, Delta, and Diehl Delphi, Nagares, Continental Auto, Bosch, TRW, Honda, and Alcoa HP, Apple, IBM, Cisco, Intel, Microsoft, and Alcatel Lockheed Martin, Raytheon, GE, TYCO, Boston Scientific, Space System Loral, L-3 Communications, BAE, Boeing, Honeywell, Astrium and Northrop- Grumman 4 Table of Contents During the fourth quarter of fiscal year 2010, we realigned the reporting for certain products within our reportable segments.This realignment was primarily between our PMD segment and AP segment with revenue and gross margin for certain products previously reported under our PMD segment now being reported in our AP segment.These changes resulted in an increase in revenue for our AP segment for fiscal years 2009 and 2008 of $1.2 million and $0.1 million, respectively, and a corresponding decrease in revenue for our PMD segment.Prior periods have been adjusted to reflect this realignment, and this realignment is reflected in the above table. Not included within our ongoing customer segments or the above table are our Transition Services (“TS”) and Intellectual Property (“IP”) segments, which are comprised primarily of transition services provided to Vishay Intertechnology, Inc. (“Vishay”) related to our April 2007 divestiture of our Power Control Systems business (“PCS Business”) (the “Divestiture”) and royalties from patent licensing and technology claim settlements, respectively.The IP segment reported $9.4 million of revenue from license sales for fiscal year 2010 and the TS segment did not report any revenue during fiscal year 2010 as a result of the termination of the relevant transition services agreements with Vishay.For additional financial information concerning our segments, see PartII, Item7, “Management’s Discussion and Analysis—Revenues and Gross Margin.” Manufacturing Semiconductor manufacturing involves two phases of production: wafer fabrication and assembly.Wafer fabrication requires a sequence of process steps that expose silicon wafers to chemicals that change their electrical properties.The chemicals are applied in patterns that define cells or circuits within numerous individual devices, termed “die” or “chips” on each wafer. Assembly is the sequence of production steps that divide the wafer into individual chips and enclose the chips in structures, termed “packages” which make them usable in a circuit.Power semiconductors generally use process technology and equipment already proven in the manufacturing of ICs. Our strategy is to build our products using a combination of internal factories and external contract manufacturers for wafer fabrication and product assembly. We use our internal factories to manufacture primarily our new products and products where we utilize proprietary technologies.We also manufacture certain high volume products at our factories since we are able to achieve relatively high equipment utilization and competitive product costs.We use external foundries and contract manufacturers in wafer fabrication and assembly for additional capacity and to manufacture certain of our older technology products. We plan to add additional contract assembly capacity with the goal of achieving at least 30 percent of our wafer fabrication and 60 percent of our assembly through contract manufacturers.On industry standard products, our external contract manufacturers are able to provide competitive costs through their economies of scale that they achieve from spreading their capacity across many customers. The table below provides information about our manufacturing facilities and products: Facility and Approximate Size Products Fabrication Facilities Temecula, California, 500,000 sq. ft. Wafer fabrication of HEXFET® power MOSFETs, IGBTs, FREDS, IC’s, Radiation Hardened HEXFET ® power MOSFETs, High Reliability products El Segundo, California, 301,588 sq. ft. (includes Corporate Offices) Radiation Hardened HEXFET® power MOSFETs, High Reliability products Mesa, Arizona, 35,000 sq. ft. Epitaxial Silicon film deposition wafer production for HEXFET ®, power MOSFETs, IGBTs and IC products Newport, South Wales, U.K. 212,000 sq. ft. Analog ICs, power MOSFETs, FREDS, IGBTs, and wafers St. Paul, Minnesota, 10,000 sq. ft. Epitaxial wafer production for Power Semiconductor Devices Assembly Facilities Leominster, Massachusetts, 68,000 sq. ft. For the High Reliability market: packages, power MOSFETs, IGBTs, Rectifiers & Shottkys, Linear and Switching Voltage Regulators,Operational Amplifiers, Rad Hard/Rad Tolerant devices for HiRel applications, Integrated Power & Control Modules, Motor Control Modules San Jose, California, 34,282 sq. ft. High Reliability DC/DC converters Tijuana B.C., Mexico, 190,000 sq. ft. HEXFET®, power MOSFETs, KGD, IGBT, DirectFET 5 Table of Contents We have also engaged third party contract manufacturers for wafer fabrication outside of the United States and third party contract manufacturers to assemble power MOSFETs and other products in facilities outside of the United States. We initiated actions to consolidate certain of our manufacturing operations during our 2009 fiscal year.Those actions included the decision to consolidate our Newport, Wales wafer fabrication facilities and to close our El Segundo, California wafer fabrication facility.Due to significant increases in demand, we reopened the portion of our fabrication facility in Newport, Wales which was closed in the consolidation and we delayed the closure of our El Segundo, California wafer fabrication facility.Closure of these facilities will not be re-initiated until, at the earliest, the second half of fiscal year 2011. Marketing, Sales and Distribution For the fiscal year ended June 27, 2010, we derived 53.2 percent, 38.5 percent and 6.5 percent of our net sales from distributors, original equipment manufactures (“OEM”), and contract manufacturers, respectively.Our sales organization consists of in-house sales employees, external sales representatives, in-house field application, manufacturing and quality engineers and includes regional sales organizations in Europe, Asia/Pacific, Japan and the Americas.Our regional sales organizations are supported by the marketing groups within each of our reportable segments which coordinate the marketing activities for their respective products.Our regional sales organizations are also supported by logistics organizations which manage owned warehouses as well as relationships with third party delivery hubs. Product orders flow to our manufacturing facilities or contract manufactures, which make the products.The products are then shipped through owned warehouses or third-party delivery hubs to the customer. The primary function of our sales organization is to identify energy-efficient opportunities within our key customer applications, assist our customers in designing our products into their applications, and providing longer-term solutions based on our customers’ technology and product requirements.In many circumstances, we sell our products to the contract manufacturer of the OEM. The goal of our marketing organization is to consolidate specific inputs from our customers and competition with the information gathered from our internal research and development (“R&D”), in order to develop enhanced solutions that can address our customers’ requirements.Our marketing activities include identifying the existing products that may be incorporated into our customers’ products more effectively, as well as driving the determination that new solutions should be designed in order to exceed the capabilities of the products currently on the market. We also leverage our distribution partners’ larger sales force, account network, inventory programs and logistics services to provide our customers with additional distribution and order fulfillment options.A significant portion of our sales to distributors are under agreements which include standard stock rotation provisions, price protection or ship and debit rights. For financial information about the results for our geographic areas for each of the last three fiscal years, refer to PartII, Item8, Note9, “Segment Information” of Notes to Consolidated Financial Statements. For the risks attendant to our foreign operations, see PartI, Item1A, “Risk Factors—Our international operations expose us to material risks.” Customers Our devices are incorporated in subsystems and end products manufactured by other companies.Our customers include OEMs, distributors and contract manufacturers.The majority of our products in our ongoing customer segments, including those in the PMD, ESP, HR, EP and AP segments, are sold directly to OEM customers or distributors.During the fiscal year ended June 27, 2010, sales to two of our distribution customers were approximately 13.2 and 11.2 percent, respectively, of consolidated revenues.No single customer accounted for more than ten percent of our consolidated revenue for the fiscal years ended June 28, 2009, and June 29, 2008. 6 Table of Contents Our major distributors, based on revenue, included Arrow Electronics, Avnet, Future Electronics, Weikeng, WT Micro and Zenitron for the fiscal year ended June 27, 2010.Our major contract manufacturers included Celestica, Kimball Flextronics, Jabil, Sanmina-SCI and Solectron for the fiscal year ended June 27, 2010.Our major OEMsby revenue for our ongoing product segments for the fiscal year ended June 27, 2010 are as follows: Segment: Customers Power Management Devices Delta, Samsung, Flextronics, Emerson, and Schneider MFG Energy-Saving Products Samsung, LG, Kimball, Midea, Delta, and Diehl Automotive Products Delphi, Nagares, Continental Auto, Bosch, TRW, Honda, and Alcoa Enterprise Power HP, Apple, IBM, Cisco, Intel, Microsoft, and Alcatel HiRel Lockheed Martin, Raytheon, GE, TYCO, Boston Scientific, Space System Loral, L-3 Communications, BAE, Boeing, Honeywell, Astrium and Northrop- Grumman For financial information about geographic areas, please see PartII, Item8, Note9, “Segment Information.” Competition We believe that our comprehensive line of power management products and our ability to combine these products into compact, cost-effective packages and system-level solutions differentiates us from our competition.Our products compete with products manufactured by others, in varying degrees, on the basis of enabling capability, performance, reliability, quality, price, and service (including technical advice and support). Generally, the semiconductor industry is highly competitive, and subject to rapid price changes, cyclical demand and product design changes.We face significant competition in each of our product lines from well established international semiconductor companies.Several of our competitors are larger companies with greater financial resources with which to pursue design, manufacturing, marketing and distribution of their products. Our major competitors for fiscal year ended June 27, 2010 were as follows: Segment: Competitors (alphabetical) Power Management Devices Fairchild, Infineon, ON Semiconductor, STMicroelectronics and Vishay Energy-Saving Products Fairchild, Infineon, IXYS, Mitsubishi, NXP, Renesas, STMicroelectronics and Toshiba Automotive Products Fairchild, Infineon, NXP, STMicroelctronics, and Vishay Enterprise Power Infineon, Intersil, Maxim, ON Semiconductor, Texas Instruments, and Volterra HiRel Aeroflex, Interpoint, Microsemi and VPT Research and Development For fiscal years 2010, 2009 and 2008, we spent $99.3million (11.1percent of revenue), $98.2million (13.3percent of revenue), and $105.8million (10.7percent of revenue), respectively, on R&D activities.Our R&D program focuses on power management ICs and power conversion functional components such as the advancement and diversification of our power MOSFET and IGBT switch product lines, as well as iPOWIR®, iRAM™ PS multi-chip modules and GaNpowIRTM. We have been developing and introducing power management products and new architectures for the next-generation of applications, including new game stations, high-performance servers, hybrid vehicles and energy-efficient appliances. Our work with new technology platforms has led to our development of a Gallium Nitride-based power device technology platform for use in certain power conversion solutions.We continue to commit substantial resources to R&D to generate new patents and other IP with a focus on incorporating our technologies into our products. 7 Table of Contents Our design centers are located throughout the world, including the United States, and Europe.During fiscal year 2010, we continued to introduce advanced power management solutions that drive high performance computing and save energy across our served markets.These products also highlighted our focus on delivering integrated solutions and extensive applications support. Among them were a)integrated power stage devices utilizing GaN-based technology platform, GaNpowIRTM, b)ICs and chipsets improving power density and efficiency in DC-DC applications found in high performance computers and servers, c)the continued expansion of our popular XPhase® and DirectFET® product families, d)ICs for ClassD audio, electronic lighting ballasts and motor control, e)several “application-ready” reference designs for point-of-load DC/DC conversion, multi-channel ClassD audio, lighting and motor control, f)our SmartRectifier™ ICs helping computer and consumer entertainment devices meet emerging system and standby power regulations, and g)radiation hardened DC-DC converter modules for space satellite power applications. Backlog Our sales generally rely upon purchase orders for delivery of products with relatively short delivery lead times.Customer relationships are generally not subject to long-term contracts.However, we have entered into long-term supply agreements with certain customers.These long-term supply agreements generally do not contain minimum purchase commitments.Products to be delivered and the related delivery schedules under these long-term contracts are frequently revised to reflect changes in customer needs.Accordingly, our backlog at any particular date is not necessarily representative of actual sales for any succeeding period and we believe that our backlog is not a meaningful indicator of future revenues. Seasonality Our revenues are affected by the cyclical nature of the business of the end users of our products and the trends in our customers’ end markets. Intellectual Property We continue to make significant investments in developing and protecting our intellectual property (“IP”).In the past fiscal year, we added over 105 patents worldwide.We have approximately 695 issued unexpired U.S. patents and over 595 patent applications pending worldwide.We are also licensed to use certain patents owned by others.We have several registered trademarks in the United States and abroad, including the trademarks HEXFET® and DirectFET®. We believe that our IP contributes to our competitive advantage.We are committed to enforcing our patent rights, including through litigation if necessary. We report within the IP segment revenues from the sale and/or licensing of our technologies and manufacturing process know-how, in addition to reporting the expenses of our patent licensing and settlements of claims brought against third parties.In the fiscal years 2010, 2009 and 2008, we derived $9.4million, $27.7million and $30.5million of royalty revenues, respectively.IP segment revenue is dependent on the unexpired portion of our licensed MOSFET patents, the continued enforceability and validity of those patents, the ability of our competitors to design around our MOSFET technology or develop competing technologies, and general market conditions.The continuation of such royalties is subject to a number of risks (see PartI, Item1A, “Risk Factors—Our ongoing protection and reliance on our IP assets expose us to risks”).Many of the MOSFET patents that have generated royalties and settlements expired, with the broadest of them having expired in calendar year 2008. Certain of the MOSFET patents remained in effect through 2010.With the expiration of our broadest MOSFET patents, most of our IP segment revenue stream ceased during the fourth quarter of fiscal year 2008; however, we continue, from time to time, to enter into opportunistic licensing arrangements that we believe are consistent with our business strategy. Aside from our MOSFET technologies, our IP strategy has been to use our IP primarily for the design and development of a value-added family of products, and to defend those products in the marketplace.From time to time, we also engage in opportunistic licensing.In our IP segment, we concentrate our efforts on the licensing of technologies or fields of use that have application beyond our product groups or which no longer align with our long-term business strategies for our product groups.We also target certain technologies for licensing that we believe help establish our product platforms and structures as industry standards and thereby enhance the growth of our products in various end market applications. 8 Table of Contents Environmental Matters Federal, state, local and foreign laws and regulations impose various restrictions and controls on the storage, use and discharge of certain materials, chemicals and gases used in semiconductor manufacturing processes, and on the operation of our facilities and equipment.We believe we use reasonable efforts to maintain a system of compliance and controls for these laws and regulations.Despite our efforts and controls, from time to time, issues may arise with respect to these matters. Additionally, under some of these laws and regulations, we could be held financially responsible for remedial measures if properties are contaminated or if waste is sent to a landfill or recycling facility that becomes contaminated.Also, we may be subject to common law claims if released substances damage or harm third parties.We cannot make assurances that changes in environmental laws and regulations will not require additional investments in capital equipment and the implementation of additional compliance programs in the future, which could have a material adverse effect on the our results of operations, financial position or cash flows, as could any failure by or violation of us to comply with any prior, current or future environmental laws and regulations. Our disclosures regarding the matters set forth in Note 12, “Environmental Matters,” to our Notes to the Audited Consolidated Financial Statements set forth in Part II, Item 8, herein, are incorporated herein by reference. Employees As of June 27, 2010, we had approximately 4,534 employees, with approximately 1,720 employed in the U.S., 1,903 in Mexico, 606 in Europe and 305 in Asia.As of June 27, 2010, none of our U.S. employees had collective bargaining agreements and we consider our relations with our employees to be good.In some jurisdictions outside the United States, from time to time, employees may be covered by certain statutory, special or other arrangements, like work councils, that may seek benefits for covered personnel.We believe our relationships with such organizations are good. Available Information We file with the SEC, pursuant to Section13(a) or 15(d) of the Exchange Act of 1934, as amended (“Exchange Act”), annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and amendments to those reports filed or furnished. These reports may be accessed at the SEC’s Public Reference Room at 100F Street, N.E., Washington, D.C. 20549. Information on the operation of the Public Reference Room is available by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information about us. The SEC’s Internet address is http://www.sec.gov. Our Internet address is http://www.irf.com.We make available free of charge through our Internet website our annual report on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements and amendments to those reports, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. We also make available, free of charge, through our corporate governance website, our corporate charter, Bylaws, Corporate Governance Guidelines, charters of the committees of our Board of Directors, code of ethics and other information and material, including information about how to contact our Board of Directors, our committees and their members. To find this information and materials, visit our corporate governance section of our website at www.irf.com. Information made available on our website is not incorporated by this reference into this report. Section303A.12 of New York Stock Exchange Listed Company Manual Disclosure Pursuant to Rule303A.12(A) of the New York Stock Exchange (“NYSE”) Listed Company Manual, we submitted to the NYSE last year a Section303A.12(a) CEO Certification and a Section 303A.12(c) Written Affirmation by the Company as required by such rule, in each case without qualification. We are filing with the SEC the CEO and Chief Financial Officer (“CFO”) certifications, without qualification, required under Section302 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) as to this Form10-K with respect to our 2010 fiscal year and have filed similar certifications, without qualification, with respect to our 2009 fiscal year. 9 Table of Contents ITEM 1A.RISK FACTORS Statement of Caution Under the Private Securities Litigation Reform Act of 1995 This Annual Report on Form10-K includes some statements and other information that are not historical facts but are “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995.The materials presented can be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “estimate,” “expect,” “may,” “should,” “view,” or “will” or the negative or other variations thereof. We caution that such statements are subject to a number of uncertainties, and actual results may differ materially.Factors that could affect our actual results include those set forth below under “Factors that May Affect Future Results” and other uncertainties disclosed in our reports filed from time to time with the SEC.Unless required by law, we undertake no obligation to publicly update or revise any forward looking statements, to reflect new information, future events or otherwise. Factors That May Affect Future Results Changes in end-market demand, due to downturns or changes in the highly cyclical and volatile semiconductor industry or due to other economic factors such as significant fluctuations of oil prices, adverse impacts from financial markets, could affect our operating results and the value of our business. The semiconductor industry is highly cyclical and remains volatile, characterized by wide fluctuations in product supply and demand. The industry has also experienced significant downturns, often in connection with, or in anticipation of, maturing product cycles and declines in general economic conditions. The value of our business may decline during the down portion of cycles or rapid adverse changes in demand.During fiscal years 2009, and 2008, we experienced a decline in end-market demand for our products as a result of the sharp corrections in the general economy, financial markets, housing market and the significant fluctuations of oil prices which resulted in under-utilization of our manufacturing capacity and declining revenues and gross margins.In addition, we have previously recorded significant charges to recognize impairment in the value of our manufacturing equipment, the cost to reduce workforce, and other restructuring costs under those circumstances, and could again in the future if such conditions recur. Demand recovered significantly during fiscal year 2010; however; the semiconductor industry continues to becharacterized by annual seasonality and wide fluctuations of supply and demand, and our revenue and gross margin continue to be highly dependent on the level of corporate and consumer spending in various information technology and energy-saving end-market applications.As a result, our business may be subject to seasonally lower revenues in particular quarters of our fiscal year. The industry has also been impacted by significant shifts in consumer demand due to economic downturns or other factors, which may result in diminished product demand and production overcapacity. We have experienced substantial quarter-to-quarter fluctuations in revenues and operating results and expect, in the future, to continue to experienceshort-term period-to-period fluctuations in operating results due to general industry or economic conditions.To the extent these market conditions persist for a prolonged period of time, our business, financial condition and results of operations could be significantly harmed. In addition, we may experience significant changes in our profitability as a result of variations in sales, changes in product mix sought by customers, seasonality, price competition for orders and the costs associated with the introduction of new products and start-up of new facilities and additional capacity lines.The markets for our products depend on continued demand associated with the foreseeable product technological platforms and in the mix we plan for and produce in the information technology, consumer, industrial, HiRel and automotive markets.Changes in the demand mix, needed technologies and these end markets may adversely affect our ability to match our products, inventory and capacity to meet customer demand and could adversely affect our operating results and financial condition. General Economic Conditions Continue to be Uncertain and Could Adversely Affect our Business The current global recessionary macroeconomic environment has impacted levels of consumer spending, caused disruptions and extreme volatility in global financial markets and increased rates of default and bankruptcy.These macroeconomic developments could continue to negatively affect our business, operating results, or financial condition in a number of ways. For example, current or potential customers or distributors may not pay us or may delay paying us for previously purchased products. In addition, if consumer spending does not develop or decreases, we could experience diminished demand for our products. Finally, if the banking system or the financial markets continue to deteriorate or remain volatile, our investment portfolio may be impacted, and the values and liquidity of our investments could be adversely affected. 10 Table of Contents The semiconductor business is highly competitive and increased competition could adversely affect the price of our products and otherwise reduce the value of an investment in our Company. The semiconductor industry, including the sectors in which we do business, is highly competitive.Competition is based on a number of factors, including price, product performance, technology platform, product availability, quality, reliability and customer service. Price pressures often emerge as competitors attempt to gain a greater market share by lowering prices or by offering a more desirable technological solution.Technology alternatives from competitors can also reduce our ability to win customer design possibilities and thereby reduce sales generally. Pricing and other competitive pressures can adversely affect our revenue and gross margin, and hence, our profitability.We also compete in various markets with companies of various sizes, many of which are larger and have greater financial and other resources than we have, and thus they may be better able to withstand adverse economic or market conditions.In addition, companies not currently in direct competition with us may introduce competing products in the future. New technologies could result in the development of new products and a decrease in demand for our products, and we may not be able to develop new products to satisfy changes in demand. Our failure to develop new technologies or to react to changes in existing technologies could materially delay our development of new products, which could result in decreased revenue and a loss of market share to our competitors.Rapidly changing technologies and industry standards, along with frequent new product introductions, characterize the semiconductor industry.As a result, we must devote significant resources to R&D, especially with respect to our new Gallium Nitride technologies.Our financial performance depends on our ability to design, develop, manufacture, assemble, test, market and support new products and enhancements on a timely and cost-effective basis. We cannot assure you that we will successfully identify new product opportunities and develop and bring new products to market in a timely and cost-effective manner (including our Gallium Nitride technologies), or that products or technologies developed by others will not render our products or technologies obsolete or noncompetitive.A fundamental shift in technologies in our product markets or our inability to capitalize on our new Gallium Nitride technology before others, could have a material adverse effect on our competitive position within the industry. In addition, to remain competitive, we must continue to reduce die sizes and improve manufacturing yields.We cannot assure you that we can accomplish these goals. If we are unable to implement our business strategy, our revenue, profitability and target model goals may be adversely affected. Our future financial performance and success are largely dependent on our ability to implement our growth strategy, consisting of continued optimization of our operations and accelerating revenue growth. We cannot assure you that we will be able to successfully implement our business strategy or that implementing our strategy will sustain or improve our results of operations in the future. If the demand for our products or a particular mix of our products increases faster than we anticipate or are able to produce, we may not be able to satisfy the demand with our planned available capacity, which could limit our revenue growth potential and expose us to loss of design and sale opportunities, and potential liability. We have experienced a significant increase in demand during fiscal year 2010, and as a result our lead times for many of our products have increased and we have had challenges meeting all of the demand and the demand on particular products.The markets in which we operate are very cyclical and subject to large swings in demand. We attempt to install capacity to meet our demand forecast and our customer demands for particular products.However, since additional capacity can take up to six months or more to install, if the demand for our products or a particular mix of our products increases at a rate faster than we anticipate or are able to produce, we may not be able to increase our internal and external manufacturing capacity fast enough to satisfy the higher demand. As a result, our revenue growth may be limited by manufacturing capacity constraints.We have also had delays and may in the future experience delays in the shipment of certain of our products to customers.To the extent we are not able to satisfy customer demands timely or otherwise, we may risk the loss of design and sales opportunities which could have a material adverse impact on our results of operations.To the extent we are not able to satisfy our contractual obligations to fulfill products, we may be subject to potential claims.While we would defend ourselves vigorously against any such claims, large claims, if found meritorious, could have a material adverse effect on our results of operation and financial condition. 11 Table of Contents Our ongoing protection and reliance on our IP assets expose us to risks. We have traditionally relied on our patents and proprietary technologies for protection of the products we sell and for licensing revenue. Enforcement of our IP rights is costly, risky and time consuming. We cannot assure you that we can successfully continue to protect our IP rights, especially in foreign markets.Most of our MOSFET patents, including our broadest, have expired.With the expiration of most of our MOSFET patents, most of our royalty revenue ceased during the fourth quarter of fiscal year 2008; however, from time to time, we continue to enter into opportunistic licensing arrangements that we believe are consistent with our business strategy, although our royalty income levels are substantially lower than in prior years.What royalty income we obtain is largely dependent on the following factors: remaining coverage under unexpired MOSFET patents; the continuing introduction and acceptance of products that are not covered by our patents; the defensibility and enforceability of our patents; changes in our licensees’ unit sales, prices or die sizes; market conditions and mix of products sold by licensees; the terms, if any, upon which expiring license agreements are renegotiated; and our ability to obtain revenue from new licensing opportunities. We cannot guarantee that we can obtain new licenses to produce royalties or that we will continue to receive royalties from existing licenses.While we try to predict the effects of these factors and efforts, often there are variations or factors that can significantly affect results different from that predicted.Accordingly, we cannot guarantee that our predictions of our IP segment revenue will be consistent with actual results, nor can we guarantee the level of our future royalty income.Decreases in our royalty income could have a material adverse effect on our operating results and financial condition. Our failure to obtain or maintain the right to use certain technologies may negatively affect our financial results. Our future success and competitive position may depend in part upon our ability to obtain or maintain certain proprietary technologies used in our principal products or in products we develop.Our ability to maintain such technologies is achieved in part by defending and maintaining the validity of our patents and defending claims brought by our competitors and other third parties of IP infringement, and at times by asserting IP claims against third parties. We have asserted IP claims against others and we could become subject to other lawsuits in which it is alleged that we have infringed upon the IP rights of others. We also license certain patents and other technologies owned by others. Our involvement in existing and future IP litigation could result in significant expense, adversely affect sales of the challenged product or technologies and divert the efforts of our technical and management personnel, whether or not such litigation is resolved in our favor.If any such infringements exist, arise or are claimed in the future against us, we may be exposed to substantial liability for damages and may need to obtain licenses from the patent or other technology owners, discontinue, change our processes or products, or expend significant resources to develop or acquire non-infringing technologies.For licenses we have, our ability to continue to use such technologies depends on our ability to maintain such licenses.We cannot assure you that we would be successful in such efforts or that such licenses would be available under reasonable terms or that we would be successful in our claims against third parties.Our failure to develop or acquire non-infringing technologies or to obtain licenses on acceptable terms, the occurrence of litigation itself or our failure to be successful in litigation could have a material adverse effect on our operating results and financial condition. If some OEMsdo not design our products into their equipment or if we do not convert design or program wins to actual sales, for whatever reasons, a portion of our revenue may be adversely affected. A “design-win” or program award from a customer does not guarantee that the design or program win will become future sales to that customer.We also are unable to guarantee that we will be able to convert these design or program wins, or any wins, into sales for the life of any particular program, or at all, or that the revenue from such wins would be significant.We also cannot guarantee that we will achieve the same level of design or program wins as we have in the past, or at all.Without design or program wins from OEMs, we would only be able to sell our products to these OEMsas a second source, if at all.Once an OEM designs another supplier’s semiconductor into one of its product platforms, it is more difficult for us to achieve future design or program wins with that OEM’s product platform because changing suppliers involves significant cost, time, effort and risk.Achieving a design or program win with a customer also does not ensure that we will receive significant revenue from that customer.Accordingly, if OEMsdo not design our products into their equipment or if we do not convert design or program wins to actual sales, for whatever reasons, our revenues may be materially adversely affected. 12 Table of Contents Delays in initiation of new production at our more advanced facilities or at third party manufacturers, implementing new production processes or resolving problems associated with technical equipment availability or malfunctions could adversely affect our manufacturing capacity and efficiencies. Our manufacturing capacity and efficiency will be important factors in our future profitability, and we cannot assure you that we will be able to maintain or increase our manufacturing capacity and efficiency to the same extent as our competitors or sufficiently to meet available demand.Our manufacturing processes are highly complex, require advanced and costly equipment and are continuously being modified in an effort to improve yields and product performance. Impurities, defects or other difficulties in the manufacturing process can lower yields.Additionally, our strategy for increased capacity includes the greater use of third party manufacturers for wafer and product assembly. As is common in the semiconductor industry, we have at times experienced difficulty in beginning production at new facilities or third party manufacturers, or in effecting transitions to new manufacturing processes or new locations. As a consequence, we have experienced delays in our ability to increase capacities, delays in product deliveries and reduced yields.Additionally, from time to time, there are market restraints on the ability to obtain, whether because of the expansion of lead times or availability, necessary equipment from third party equipment manufacturers to allow fortimely increase our capacity as planned or needed.Additionally, we may experience manufacturing problems in achieving acceptable yields, experience product delivery delays, and/or quality issues in the future, as a result of, and among other things, capacity constraints, construction delays, delays in upgrading or expanding existing facilities, changing our process technologies or qualifying third party manufacturers to produce our products, any of which could result in a loss of future revenue or our inability to meet customer demands.Also, our operating results have in the past and in the future would be adversely affected by the increase in fixed costs and operating expenses related to increases in production capacity if revenue does not increase proportionately. Third party interruptions, delays or cost increases affecting our materials, parts or equipment may impair our competitive position and our operations. Our manufacturing operations depend upon obtaining adequate supplies of materials, parts and equipment, including among other things, silicon, mold compounds, lead frames and assembly equipment, on a timely basis from third parties.Our results of operations could be adversely affected if we were unable to obtain adequate supplies of materials, parts and equipment in a timely manner from our third party suppliers or if the costs of materials, parts or equipment increase significantly.From time to time, suppliers may discontinue products, extend lead times, limit supplies or increase prices due to capacity constraints or other factors.We have a limited number of suppliers or sole suppliers for some materials, parts and equipment, and any interruption could materially impair our operations, our revenues, and adversely affect our ability to meet customer demand, and otherwise adversely affect our business, financial condition and results of operations. Interruptions, delays or cost increases at our key facilities may impair our competitive position and our operations. We manufacture a substantial portion of our wafer product at our Temecula, California and Newport, Wales facilities. Any disruption of operations at those facilities, whether as a result of equipment malfunction or maintenance needs, natural and man-made disasters, or other effects could have a material adverse effect on our ability to generate revenue, meet customer demand and otherwise adversely affect our business, financial condition and results of operations. Our recent decision to implement a new Enterprise Resource Planning (“ERP”) software platform may cost more than expected and could interrupt operational transactions during the implementation. We have recently announced a plan to implement SAP’s enterprise resource planning software, as well as related enhancements to our integrated financial and supply chain management systems. This process is complex, time-consuming and expensive. Operational disruptions during the course of this process or delays in the implementation of these enhancements could impact our operations. Our ability to forecast sales demand, ship products, manage our product inventory and record and report financial and management information on a timely and accurate basis could be impaired while we are making these enhancements.Even if the implementation proceeds as planned, the cost of the system, would have an adverse affect on our results of operation. Additionally, while we have spent considerable efforts to plan and budget for the implementation of the system, changes in scope, timeline or cost could have a material adverse effect on our results of operation. 13 Table of Contents Our products may be found to be defective and, as a result, product claims may be asserted against us, which may harm our business and our reputation with our customers and materially adversely affect our results and financial condition. Our products are typically sold at prices that are significantly lower than the cost of the equipment or other goods in which they are incorporated.Although we maintain quality control systems, we ship large quantities of semiconductor devices to a wide range of customers around the world, for use in a variety of high profile and critical applications.In the ordinary course of our business, we receive claims for some of these products that are defective, or that do not perform to published specifications.Since a defect or failure in our products could give rise to failures in the end products that incorporate them (and consequential claims for damages against our customers from their customers depending on applicable law and contract), we often need to defend against claims for damages that are disproportionate to the revenue and profit we receive from the products involved.In addition, our ability to reduce such liabilities may be limited by the laws or the customary business practices of the countries where we do business.Even in cases where we do not believe we have legal liability for such claims, we may choose to pay for them to retain a customer’s business or goodwill or to settle claims to avoid protracted litigation.Our results of operations and business would be adversely affected as a result of significant alleged quality or performance issues in our products, or if we are required or choose to pay for the damages that result. Although we currently have product liability and other types of insurance, we have certain deductibles and exclusions to such policies and may not have sufficient insurance coverage. We also may not have sufficient resources to satisfy all possible product liability or other types of product claims.In addition, in our HiRel segment, we are sometimes subject to government procurement regulations and other laws that could result in costly investigations and other legal proceedings as a consequence of allegedly defective products or other actions.Any perception that our products are defective would likely result in reduced sales of our products, loss of customers and harm to our business and reputation. Our reliance on third party contractors to fabricate semiconductor wafers and to assemble certain of our parts as a lower cost alternative may expose us to business risks. Some of our semiconductor wafer is fabricated by third party contractors and some of our products are assembled and tested by third party contractors.We have used these contractors as a lower cost alternative to in-house manufacturing, and to increase our capacity flexibility. We review these contractors’ references, and historical manufacturing experience prior to the engagement of their services, and require oversight over their quality and assurance processes.However, if we fail to adequately or completely review the contractors’ historical or current manufacturing processes, or if the contractors do not perform as needed, the quality of our parts could be subject to higher failure rate, which could adversely impact our reputation and the growth of future business with the customers as a result. We have an existing dispute with one of our contractors over quality matters involving assembled product and commercial disputes with others, and there can be no assurance that other disputes will not arise.In some instances, we do not have long-term agreements with our contractors.As a result, we do not have immediate control over our product delivery schedules or product quality.Due to the amount of time often required to qualify contractors, assemblers and testers and the high cost of qualifying multiple parties for the same products, we could experience delays in the shipment of our products if we are forced to find alternative third parties to fabricate wafers, or to assemble or test product.Any delivery delays from contractors in the future could have a material adverse effect on our operating results and financial condition.Our operations and ability to satisfy customer obligations could be adversely affected if our relationships with these contractors were disrupted or terminated. Our business depends, in part, upon the efforts of third parties, which we cannot control. We rely on contractors to manufacture certain of our products.Although we believe that parties to any such arrangements would have an economic motivation to succeed in performing their contractual responsibilities, the amount and timing of resources to be devoted to these activities may not be within our control.There can also be no assurance that these parties or any future parties will perform their obligations as expected which could have a material adverse affect on our financial condition and results of operations. 14 Table of Contents We maintain a backlog of customer orders that is subject to cancellation, reduction or delay in delivery schedules, which may result in lower than expected revenue and gross profit. With certain exceptions related to products within our HiRel segment, we manufacture primarily pursuant to purchase orders for current delivery or to forecast, rather than pursuant to long-term supply contracts.The semiconductor industry is subject to rapid changes in customer outlooks or unexpected build ups of inventory in the supply channel as a result of shifts in end-market demand generally or in the mix of that demand. Accordingly, many of these purchase orders or forecasts may be revised or canceled without penalty.As a result, we must commit resources to the manufacturing of products, and a specific mix of products, without any advance purchase commitments from customers.Our inability to sell products after we devote significant resources to build them could have a material adverse effect on our levels of inventory (the value of our inventory), our revenue and our operating results generally.Additionally, cancellation or significant reduction in significant customer programs, like those for next generation servers, could materially affect our ability to achieve our revenue and gross profit targets. We build and maintain inventory in order to meet our historic and projected needs, but cannot guarantee that our inventory will be adequate to meet market demand, commitments to customers or will be salable at a future date. We build and maintain inventory in order to meet our historic and projected needs, but cannot guarantee that the inventory we build will be adequate or the right mix of products to meet market demand.It is very important that we accurately predict both the demand for our products and the lead times required to obtain the necessary materials, and build the proper mix and amount of inventory, otherwise our revenue and gross margin may be adversely affected, and we may not be able to meet our customer commitments for deliveries of product.To the extent we have made commitments to customers, and do not satisfy those commitments, we may be exposed to claims for damages.Additionally, if we produce or have produced inventory that does not meet current or future demand, we may determine at some point that certain of the inventory may only be sold at a discount or may not be sold at all, resulting in the reduction in the carrying value of our inventory and a material adverse effect on our financial condition and results of operations. We must commit resources to product manufacturing prior to receipt of purchase commitments and could lose some or all of the associated investment. We sell products primarily pursuant to purchase orders for current delivery or to forecast, rather than pursuant to long-term supply contracts.Many of these purchase orders or forecasts may be revised or canceled without penalty.As a result, we must commit resources to the manufacturing of products without any advance purchase commitments from customers.Our inability to sell products after we devote significant resources to them could have a material adverse effect on our levels of inventory and our business, financial condition and results of operations. Our distribution channel partners may return inventory which could negatively impact our financial results. Many of our distributors have some rights to return inventory under their stock rotation programs or may return inventory with our approval or under other circumstances.In addition, we have, from time to time, accepted, and may in the future accept, additional returns.If these distributors return a large amount of inventory, our operating results could be impacted by lower revenue and higher costs associated with inventory write-offs. We receive a significant portion of our revenue from a relatively small number of customers and distributors. Historically, a significant portion of our revenue has come from a relatively small number of customers and distributors.The loss or financial failure of any significant customer or distributor, any reduction in orders by any of our significant customers or distributors, or the cancellation of a significant order, could materially and adversely affect our business. We may fail to attract or retain the qualified technical, sales, marketing and managerial personnel, and key executive officers required to operate our business successfully. Our future success depends, in part, upon our ability to attract and retain highly qualified technical, sales, marketing and managerial personnel, and key executive officers.Personnel with the necessary semiconductor expertise are scarce and competition for personnel with these skills is intense.We cannot assure you that we will be able to retain existing personnel or that we will be successful in attracting, assimilating or retaining other key personnel in the future. 15 Table of Contents While we try to ensure continuity of management in crucial areas we cannot guaranty that these efforts will be successful in all crucial areas including the oversight of our financial reporting systems, financial controls and corporate governance practices.There can be no assurance that future changes in senior management personnel will not adversely affect our efforts in this regard. Similarly, there is no assurance that we will be able to retain any of our existing key personnel, or attract, assimilate and retain the additional personnel needed to support our business.If we are unable to retain existing key employees or are unsuccessful in attracting new highly qualified employees, our business, financial condition and results of operations could be materially and adversely affected. If we fail to maintain adequate internal controls over financial reporting our ability to report our results of operations and financial condition accurately and in a timely manner may be adversely impacted which may result in a material weakness or a material misstatement which may result in considerable additional expense, negatively impact investor confidence and adversely impact the price of our common stock. As required by Section404 of the Sarbanes-Oxley Act, we are required to conduct an assessment of our internal control over financial reporting and include in our annual report our assessment of the effectiveness of our internal control over financial reporting.We have previously determined that the Company had material weaknesses in internal control over financial reporting.While these material weaknesses have been remediated, there is no assurance that we would not have additional material weaknesses in the future.Each material weakness results in more than a remote likelihood that a material misstatement in our financial statements will not be prevented or detected.To the extent we have material weaknesses, we must perform extensive additional work, at considerable additional expense, to obtain reasonable assurance regarding the reliability of our financial statements.In addition, it is possible that in the future, as a result of our assessment of our internal control that we may identify material weaknesses and be subject to regulatory sanctions and a loss of investor confidence in our internal controls.Remediation of these potential material weaknesses or the failure to remediate in a timely manner may cause us to fail to complete our periodic filing requirements in a timely manner. We have previously been named as a defendant in lawsuits and may in the future be named as defendant in other lawsuits that may adversely affect our financial condition, results of operations and cash flows. Previously we and certain of our former and current executive officers and directors were named as defendants in several securities class action, derivative and other lawsuits, and had been subject to investigations by governmental agencies.While we have reached agreements to settle certain of these lawsuits and others have been dismissed, other lawsuits and proceedings remain. Certain of these lawsuits that continue through the date of this report are described in Note 14, “Litigation,” to our Consolidated Financial Statements set forth in Part II, Item 8. There can be no assurance that we would not be subject to additional lawsuits and other legal proceedings in the future.For any such current or future lawsuits and proceedings, our attention may be diverted from our ordinary business operations and we may incur significant expenses associated with defense (including substantial fees of lawyers and other professional advisors and potential obligations to indemnify current and former officers and directors who may be parties to or involved in such action or proceeding). Depending on the outcome of these lawsuits and proceedings, we may also be required to pay material damages and fines, consent to injunctions on future conduct, or suffer other penalties, remedies or sanctions. The ultimate resolution of these matters could have a material adverse effect on our results of operations, financial condition, liquidity, our ability to meet our debt obligations and, consequently, negatively impact the trading price of our common stock. Changes in our effective tax rate may have an adverse effect on our results of operations. Our future effective tax rates may be adversely affected by a number of factors, including the jurisdictions in which profits are determined to be earned and taxed and the intercompany pricing related to those profits; the resolution of issues arising from tax audits with various tax authorities; changes in the valuation of our deferred tax assets and liabilities; adjustments to estimated taxes upon finalization of various tax returns; increases in expenses not deductible for tax purposes; changes in available tax credits; changes in share-based compensation expense; changes in tax laws or the interpretation of such tax laws (including transfer pricing guidelines); changes in United States generally accepted accounting principles (“GAAP”); or the repatriation of non-U.S. earnings against which we have not previously provided U.S. taxes. 16 Table of Contents In addition, we have made certain judgments regarding the realizability of our deferred tax assets. In accordance with GAAP the carrying value of the net deferred tax assets is based on our assessment whether it is more likely than not that we will generate sufficient future taxable income in the relevant jurisdictions to realize these deferred tax assets, after considering all available positive and negative evidence.If our assumptions and estimates change in the future given unforeseen changes in market conditions, tax laws or other factors, the valuation allowances established may be increased, resulting in increased income tax expense.Conversely, if we are ultimately able to use all or a portion of the deferred tax assets for which a valuation allowance has been established, the related portion of the valuation allowance will be released to reduce income tax expense or goodwill, or credit additional paid-in capital or other comprehensive income, as applicable. Our HiRel segment is subject to governmental regulation that exposes us to additional risks. Our HiRel segment manufactures and sells certain products that are subject to U.S. export control laws and regulations. The HiRel segment also manufactures and sells products that are sold indirectly to the U.S. government and may subject us to certain government procurement regulations, investigations or review.While we maintain a system of control of such products and for compliance with such laws and regulations, we cannot provide assurance that these controls will be effective.There are also inherent limitations on the effectiveness of controls, including the failure of human judgment.If we fail to maintain an effective system of control or are otherwise found non-compliant with applicable laws and regulations, violations could lead to governmental investigations, fines, penalties and limitations on our ability to export product from the U.S., all of which could have a material effect on our financial results. Quality control and similar standards are applicable to our facilities and the facilities of our contractors in which certain products of our HiRel segment are manufactured, and these standards are subject to compliance review by certain U.S. Government agencies.Our use of third-party facilities meeting such standards is subject to negotiation of satisfactory agreements with those parties and if we cannot reach such agreements, our HiRel segment may experience production constraints and its revenues may be materially reduced. The price of our common stock has fluctuated widely in the past and may fluctuate widely in the future. Our common stock, which is traded on the NYSE, has experienced and may continue to experience significant price and volume fluctuations that could adversely affect the market price of our common stock without regard to our operating performance.In addition, we believe that factors such as quarterly fluctuations in financial results, earnings below analysts’ estimates and financial performance and other activities of other publicly traded companies in the semiconductor industry could cause the price of our common stock to fluctuate substantially.In addition, in recent periods, our common stock, the stock market in general and the market for shares of semiconductor industry-related stocks in particular have experienced extreme price fluctuations which have often been unrelated to the operating performance of the affected companies.Any similar fluctuations in the future could adversely affect the market price of our common stock. In the past, following periods of volatility in the market price of a company’s securities, stockholders have often instituted class action securities litigation against those companies.We can provide no assurance that our share price will remain stable on a going-forward basis or that we would not be subject to stockholder claims in this regard. There can be no assurance that we will have sufficient capital resources to make necessary investments in manufacturing technology and equipment. The semiconductor industry is capital intensive. Semiconductor manufacturing requires a constant upgrading of process technology to remain competitive, as new and enhanced semiconductor processes are developed which permit smaller, more efficient and more powerful semiconductor devices.We maintain certain of our own manufacturing, assembly and test facilities, which have required and will continue to require significant investments in manufacturing technology and equipment, especially for new technologies we develop, including without limitation, our Gallium Nitride technologies.We are also attempting to add the appropriate level and mix of capacity to meet our customers’ future demand. There can be no assurance that we will have sufficient capital resources to make necessary investments in manufacturing technology and equipment.Although we believe that anticipated cash flows from operations, existing cash reserves and other equity or debt financings that we may obtain will be sufficient to satisfy our future capital expenditure requirements, there can be no assurance that this will be the case or that alternative sources of capital or credit will be available to us on favorable terms or at all. 17 Table of Contents While we attempt to monitor the credit worthiness of our customers, we may from time to time be at risk due to the adverse financial condition of one or more customers. We have established procedures for the review and monitoring of the credit worthiness of our customers and/or significant amounts owing from customers.Despite our monitoring and procedures, from time to time, especially in the current economic situation, we may find that, despite our efforts, one or more of our customers become insolvent or face bankruptcy proceedings.Such events could have an adverse effect on our operating results if our receivables applicable to that customer become uncollectible in whole or in part, or if our customers’ financial situation result in reductions in whole or in part of our ability to continue to sell our products or services to such customers at the same levels or at all. Large potential environmental liabilities or costs of compliance may adversely impact our financial position, results of operations and cash flows. Federal, state, foreign and local laws and regulations impose various restrictions and controls on the discharge of materials, chemicals and gases used in our semiconductor manufacturing processes, and on the operation of our facilities and equipment.We believe we use reasonable efforts to maintain a system of compliance and controls for these laws and regulations.However, we cannot provide assurance that these controls will be effective or that issues with respect to these matters will not from time to time occur.There are also inherent limitations on the effectiveness of controls, including the failure of human judgment. Under some laws and regulations, we could be held financially responsible for remedial measures if our properties are contaminated or if we send waste to a landfill or recycling facility that becomes contaminated, even if we did not cause the contamination.Under other laws, we may be subject to fines and penalties if facilities or equipment are not operated in technical compliance with permit conditions or if required reports are not timely filed with applicable agencies.Also, we may be subject to common law claims if we release substances that damage or harm third parties.We have in the past been subject to claims of governmental authorities and other third parties, and may continue to be in the future (See Note 12, “Environmental Matters”, to our Consolidated Financial Statements set forth in Part II, Item 8). Further, we cannot assure you that changes in environmental laws or regulations will not require additional investments in capital equipment or the implementation of additional compliance programs in the future.Additionally, if we were to divest additional facilities, such facilities may undergo further environmental review and investigation which may lead to previously unknown environmental liabilities.Any present or prior failure to comply with environmental laws or regulations could subject us to serious liabilities and could have a material adverse effect on our results of operation and financial condition. Our international operations expose us to material risks, including risks under U.S. export laws. We expect revenue from foreign markets to continue to represent a significant portion of total revenue.We maintain or contract with significant operations and equipment in foreign countries, including wafer fabrication, product assembly and testing.Among others, the following risks are inherent in doing business internationally: changes in, or impositions of, legislative or regulatory requirements, including tax laws in the United States and in the countries in which we manufacture or sell our products; trade restrictions; transportation delays; work stoppages; economic and political instability; crime; kidnapping;war; terrorism; and foreign currency fluctuations.Additionally, in certain jurisdictions where we use third party contractors, the legal systems do not provide effective remedies to us when the contractor has breached its obligation or otherwise fails to perform. In addition, certain of our operations and products are subject to restrictions or licensing under U.S. export laws. If such laws or the implementation of these restrictions change, or if in the course of operating under such laws we become subject to claims, we cannot assure you that such factors would not have a material adverse effect on our financial condition and operating results. In addition, it is more difficult in some foreign countries to protect our products or IP rights to the same extent as is possible in the United States.Therefore, the risk of piracy or misuse of our technology and products may be greater in these foreign countries.Although we have not experienced any material adverse effect on our operating results as a result of these and other factors, we cannot assure you that such factors will not have a material adverse effect on our financial condition and operating results in the future. 18 Table of Contents Unfavorable currency exchange rate fluctuations could adversely affect us. As a result of our foreign operations, we have sales, expenses, assets and liabilities that are denominated in foreign currencies. For example, • some of our manufacturing costs are denominated in Japanese Yen, European Union Euro, British Pound and other foreign currencies; and • sales of our products are denominated in Japanese Yen, European Union Euro, British Pound and other foreign currencies; and • some property, plant and equipment purchases are denominated in Japanese Yen, European Union Euro, British Pound and other foreign currencies. Consequently, movements in exchange rates could cause our net sales and expenses to fluctuate, affecting our profitability and cash flows.We use foreign currency forward contracts to reduce our exposure to foreign currency exchange rate fluctuations.The objective of these contracts is to reduce the impact of foreign currency exchange rate movements on our operating results.We do not use these contracts for speculative or trading purposes.We cannot assure you that these activities will be successful in reducing our foreign currency exchange rate exposure.Failure to do so could have a material adverse effect on us. Some of our facilities are located near major earthquake fault lines or high brush fire danger areas. Our corporate headquarters, one of our manufacturing facilities, one of our key research facilities, one of key third party foundries and certain other critical business operations are located near major earthquake fault lines. In addition, one of our major manufacturing facilities is located in a high brush fire danger area. Some of these facilities have been affected by earthquakes and brush fires in the past and may again be in the future.We could be materially and adversely affected in the event of a major earthquake or brush fire.Although we maintain the applicable insurance policies, we can give you no assurance that we have obtained or will maintain sufficient insurance coverage. Certain general economic, regulatory and business factors not specific to the semiconductor industry that are largely out of our control may adversely affect our results of operations. We may be affected by a number of general economic and business factors, many of which are beyond our control. These factors include interest rates, recession, inflation, exchange rates, consumer credit availability, consumer debt levels, health care costs and governmental policy, tax rates and policy, unemployment trends and other matters that influence consumer confidence and spending.Unfavorable changes in any of these factors or in other business and economic conditions affecting our customers could increase our costs or impose practical limits on pricing, any of which could lower our profit margins and have a material adverse affect on our financial condition and results of operations. Our reported results can be affected adversely and unexpectedly by the implementation of new, or changes in the interpretation of existing, United States generally accepted accounting principle (U.S GAAP or GAAP). Our financial reporting is subject to GAAP, and GAAP is subject to change over time.If new rules or interpretations of existing rules require us to change our financial reporting, our reported results of operations and financial condition could be affected substantially, including requirements to restate historical financial reporting. Terrorist attacks, such as those that took place on September11, 2001, or threats or occurrences of other terrorist activities whether in the United States or internationally may affect the markets in which our common stock trades, the markets in which we operate and our profitability. Terrorist attacks, such as those that took place on September11, 2001, or threats or occurrences of other terrorist or related activities, whether in the United States or internationally, may affect the markets in which our common stock trades, the markets in which we operate and our profitability.Future terrorist or related activities could affect our domestic and international sales, disrupt our supply chains and impair our ability to produce and deliver our products. Such activities could affect our physical facilities or those of our suppliers or customers, and make transportation of our supplies and products more difficult or cost prohibitive.Due to the broad and uncertain effects that terrorist attacks have had on financial and economic markets generally, we cannot provide any estimate of how these activities might affect our future results. 19 Table of Contents Natural disasters, whether in the United States or internationally, may affect the markets in which our common stock trades, the markets in which we operate and our profitability. Natural disasters, whether in the United States or internationally, may affect the markets in which our common stock trades, the markets in which we operate, our ability to achieve revenue and our profitability. In the past, our operations have been affected by a number of natural disasters, including, among other things, earthquakes, fires, volcanoes, hurricanes, and inclement weather, and may be affected by additional natural disasters in the future.Additionally, such events could delay or result in cancellation of domestic and international sales, disrupt our supply chains, and impair our ability to produce and deliver our products timely if at all. Such events could affect physical facilities, including without limitation, the facilities where we or our contractors or vendors produce materials and products (whether finished goods or raw materials and process chemicals and gases). Such events could also make transportation of our supplies and products more difficult or cost prohibitive. Additionally, to the extent we may not be able to satisfy contractual obligations, we may be subject to potential claims. Due to the broad and uncertain effects that natural events could have on our company, we cannot provide an estimate of how these activities might adversely affect our future results; however, the effects could be material. ITEM 1B.UNRESOLVED STAFF COMMENTS As of the date of this Annual Report on Form10-K, there are no unresolved Staff comments regarding our previously filed periodic or current reports under the Exchange Act. ITEM 2.PROPERTIES We maintain manufacturing and office facilities around the world. Our manufacturing facilities, design centers and business offices as of June 27, 2010, are in the following locations: Location Owned Leased Semiconductor Fabrication Assembly/ Module Manufacturing Design Center Business/ Office El Segundo, California (U.S.A.) X X X El Segundo, California (U.S.A.) X X Temecula, California (U.S.A.) X X X San Jose, California (U.S.A.) X X X X Irvine, California (U.S.A.) X X Mesa, Arizona (U.S.A.) X X Durham, North Carolina (U.S.A.) X X Leominster, Massachusetts (U.S.A.) X X X X St.Paul, Minnesota (U.S.A.) X X Warwick, Rhode Island (U.S.A.) X X Tijuana, Mexico X X X Oxted, England (U.K.) X Reigate, England (U.K.) X X Newport, Wales (U.K.) X X X X Skovlunde, Denmark X X Provence, France X X Neu Isenburg, Germany X X Pavia, Italy X X Singapore X X Beijing, China X X Shanghai, China X X Shenzhen, China X X Hong Kong, China X X Seoul, Korea X X Osaka, Japan X X Nagoya, Japan X X Tokyo, Japan X X 20 Table of Contents Our manufacturing facilities in San Jose, California and Leominster, Massachusetts are dedicated for use by the HiRel business segment. With the exception of the facilities at these two locations, the rest of our fabrication and assembly facilities are shared by the PMD, ESP, HiRel, EP, and AP segments. The IP segment generally operates out of our El Segundo, California business office. We believe our current facilities, supplemented by third party contract wafer fabrication and assembly capacity, are adequate for our current and anticipated near-term operating needs. During the fiscal year ended June 27, 2010, we operated at approximately 86percent, up from 61percent for the fiscal year ended June 28, 2009, of our worldwide in-house wafer fabrication and assembly manufacturing capacities, without considering third party contract wafer fabrication or assembly capacity. This increase in operating activity reflects the significant increase in demand for our products during the fiscal year ended June 27, 2010 over the prior fiscal year. We initiated actions to consolidate certain of our manufacturing operations during our 2009 fiscal year.Those actions included the decision to consolidate our Newport, Wales wafer fabrication facilities and to close our El Segundo, California wafer fabrication facility.Due to significant increases in demand, we reopened the portion of our fabrication facility in Newport, Wales which was closed in the consolidation and we delayed the closure of our El Segundo, California wafer fabrication facility.Closure of these facilities will not be re-initiated until, at the earliest, the second half of fiscal year 2011.In the third quarter of fiscal year 2008, we adopted a plan for the closure of our Oxted, England facility and our El Segundo, California R&D fabrication facility.We have completed the closure of the Oxted, England facility, and intend to sell the property when market conditions improve.We will complete the closure of and exit the El Segundo, California facility in conjunction with shutting down the adjacent El Segundo, California fabrication facility (See Note 8, “Asset Impairment, Restructuring and Other Charges”, in the Notes to the Audited Consolidated financial Statements in Part II, Item 8.) In addition to the facilities listed above, we have sales or technical support offices located in China, Finland, France, Germany, India, Italy, Japan, Mexico, the Philippines, Russia, Singapore, South Korea, Taiwan, the United Kingdom and the United States. ITEM 3.LEGAL PROCEEDINGS Our disclosures regarding the matters set forth in Note12, "Environmental Matters," and Note14, "Litigation," to our consolidated financial statements set forth in PartII, Item8, herein, are incorporated herein by reference. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. Additional Item. Executive Officers of the Registrant The executive officers of IR as of the date of this Annual Report on Form10-K are: Name Age Position Oleg Khaykin 45 President and Chief Executive Officer Ilan Daskal 45 Executive Vice President and Chief Financial Officer Michael Barrow 56 Executive Vice President and Chief Operations Officer Timothy Bixler 43 Vice President, Secretary and General Counsel Oleg Khaykin joined us in March 2008, as President and CEO. He was appointed a director promptly following March1, 2008. Prior to joining us, Mr.Khaykin was Chief Operating Officer for Amkor Technology,Inc., which he joined in 2003 as Executive Vice President of Strategy and Business Development. Prior to his work at Amkor Technology, Inc., Mr.Khaykin held various positions of increasing leadership at Conexant SystemsInc. (“Conexant”) and its spin-off, Mindspeed TechnologiesInc., from 1999 to 2003, where he most recently served as Vice President of Strategy and Business Development. Before joining Conexant, Mr.Khaykin was with the Boston Consulting Group. 21 Table of Contents Ilan Daskal joined us in October, 2008 as Executive Vice President and Chief Financial Officer.Prior to joining the Company, Mr. Daskal held senior financial positions with Infineon Technologies since 2001, most recently serving as Vice President of Finance & Business Administration for Infineon’s North American Communications Business Group.Before that, Mr. Daskal held senior financial management and strategy positions at several Israeli technology companies, including Savan Communication, a firm that was acquired by Infineon while Mr. Daskal was Chief Financial Officer. Michael Barrow joined us in April 2008 as Executive Vice President and Chief Operations Officer. Prior to joining IR, Mr.Barrow most recently served as Senior Vice President of the Flip Chip and Wafer Level Business Unit for Amkor Technology,Inc., where Mr.Barrow served in various positions since late 2003. Prior to his work at Amkor Technology, Inc., Mr.Barrow served 12years in various leadership roles at Intel Corporation (“Intel”), most recently as Technology General Manager of Intel’s Communications Group. Timothy Bixler joined us in July 2008 as Vice President, Secretary and General Counsel. Prior to joining us, Mr.Bixler most recently served as Senior Business Counsel of the Homeland Protection Business of General Electric, which he joined in 2001 as Business Counsel for GE Plastics. Prior to his work at General Electric, Mr.Bixler served as General Counsel for eMD.com and also served as counsel for AshlandInc./APAC,Inc. Mr.Bixler also spent three years at the law firm of Arnall, Golden& Gregory. PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on the NYSE under the symbol “IRF.” There were 1,259 registered holders of record of our common stock as of August 16, 2010.Stockholders are urged to obtain current market quotations for the common stock.For equity compensation plan information, please refer to PartIII, Item12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” incorporated herein by reference from the Company’s proxy statement relating to the Company’s 2010 annual meeting of stockholders to be filed within 120 days after June 27, 2010. As of our fiscal year ended June 27, 2010, 9.5million common stock shares are reserved for issuance under our stock option plans, of which 6.2million stock options and restricted stock units are outstanding and approximately 3.3million are available for future grants.As of the fiscal year ended June 27, 2010, 3.7million stock option and restricted stock units are exercisable at an average exercise price of $34.54. Dividends No cash dividends have been declared to stockholders during the past three years, and we do not expect to declare cash dividends in the foreseeable future.However; payment of dividends is within the discretion of our Board of Directors, and will depend upon, among other things, our earnings, financial condition, capital requirements, and general business conditions. Stock Prices The following table contains stock sales prices for each quarter of fiscal years 2010 and 2009: Fiscal Quarter High Low High Low High Low 1st $ * $ * $ 2nd 3rd 4th *Through August 16, 2010. 22 Table of Contents Stock Performance The following graph compares the cumulative total stockholder return of our common stock during the last five fiscal years with (i)the cumulative total return of the Standard and Poor’s 500 Stock Index and (ii)the cumulative total return of the Standard and Poor’s High Technology Composite Index.The comparison assumes $100 was invested on July 3, 2005 in our common stock and in each of the foregoing indices and the reinvestment of dividends through fiscal year ended June 27, 2010.The stock price performance on the following graph is not necessarily indicative of future stock price performance. Cumulative Total Return End of Fiscal Year (In US Dollars) International Rectifier Corporation 82 78 41 31 42 S&P500 Index 77 90 S&P500 Index Information Technology 93 23 Table of Contents Recent Sales of Unregistered Securities None. Purchase of Equity Securities The following provides information on a monthly basis for the quarter ended June 27, 2010 with respect to the Company’s purchases of equity securities: Period TotalNumberof SharesPurchased Average Price PaidperShare TotalNumberof Shares Purchased asPartof Publicly Announced PlansorPrograms (1) MaximumNumber (or Approximate DollarValue)ofShares thatMay Yet be PurchasedUnderthe PlansorPrograms March 29, 2010 to April 25, 2010 — $
